SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

615
KA 12-00820
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

AUSTIN J. TARO, DEFENDANT-APPELLANT.


CURRIER LAW FIRM, P.C., AUBURN (REBECCA CURRIER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (KRISTIN L. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered January 24, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree,
petit larceny and criminal possession of stolen property in the fifth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court